170 S.W.3d 481 (2005)
Walter L. COOK, Appellant,
v.
Marie L. TURNER and Joan C. Brunsvold, Respondents.
No. WD 64624.
Missouri Court of Appeals, Western District.
June 7, 2005.
Application for Transfer Denied August 2, 2005.
Application for Transfer Denied September 20, 2005.
Bradley Constance, Independence, for Appellant.
Dennis Palmer, Kansas City, for Respondent.
Before JOSEPH M. ELLIS, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.
Application for Transfer to Supreme Court Denied August 2, 2005.

ORDER
Walter L. Cook appeals the circuit court's summary judgment for Marie L. Turner and Joan C. Brunsvold on Cook's action to set aside deeds and quiet title. We affirm. Rule 84.16(b).